EXHIBIT 11.1 We consent to the use, in this Form 1-K Annual Report to the Offering Statement of Med-X, Inc., a Nevada corporation, of our report dated April 20, 2017 on our audits of the balance sheets of Med-X, Inc., a Nevada corporation as of December 31, 2016 and 2015 and the related statements of operations, stockholders’ equity and cash flows for the period December 31, 2016 and 2015; and the reference to us under the caption “Financial Statements.” /s/MJF & Associates, APC Certified Public Accountants
